DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  claim 20, which depends on claim 13, recites the limitation “the list of wearable items”. Claim 13, however, does not recite a list of wearable items, but claim 19 does.  Appropriate correction is required. Examiner interprets claim 20 to be dependent on claim 19.
Claim 24 is objected to because of the following informalities:  claim 24, which depends on claim 14, recites the limitation “obtaining data describing the time between measurements”. Claim 14, however, does not recite a limitation for taking multiple measurements with time therebetween, but claim 23 does.  Appropriate correction is required. Examiner interprets claim 24 to be dependent on claim 23.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4, 7- 9, 13 – 16, 19 – 21, 25, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rozenblit (US 11113892) (hereinafter Rozenblit).

Regarding claims 1, 13, and 25, Rozenblit teaches a data structure, a system and a non-transitory computer readable medium storing contents configured to cause a computing device to perform a method for selecting a wearable item, the system and method comprising: 
a mobile device, the mobile device being configured to obtain image data depicting a subject (e.g. Fig. 2, and col 7, lines 1 – 13: depicting and describing that the system obtains 3D image data of the subject; see also Fig. 6, element 610, and col 12, lines 6 – 45: depicting and describing that the system obtains image data of a subject, the image data being obtained by a mobile device).; 
a server configured to receive the image data depicting the subject from the mobile device (e.g. Fig. 2 and col 7, lines 17 – 30: depicting and describing that the system uploads the 3D image data of the user to a website, wherein a website is the equivalent of a server); 
the server being further configured to: 
obtain one or more spatial dimensions describing the subject based on the image data depicting the subject (e.g. Fig. 2 and col 7, lines 1 – 30: depicting and describing that the system obtains 3D data of the user based on image data depicting the user, wherein 3D data is the equivalent of one or more spatial dimensions); and 
access data describing a wearable item, the data describing a wearable item including one or more spatial dimensions describing the wearable item (e.g. Fig. 2, and col 7, lines 17 – 56, and Fig. 7 and col 13, lines 33 – 66: depicting and describing that the system accesses 3D model information of a part for sale, wherein the 3D model information is the equivalent of one or more spatial dimensions, and wherein part for sale is the equivalent of the wearable item).

Turning to claims 2 and 14, Rozenblit teaches all of the limitations of claims 1 and 13, respectively, as discussed above. Rozenblit further teaches:
the server being further configured to determine whether the wearable item fits the subject (e.g. col 14, lines 4 – 17, and Fig. 8, and col 15, lines 33 - 45: describing that the system compares the 3D model of the costumer with the 3D model of the part for sale and determines whether the part for sale is too loose or too tight, wherein the part for sale is the equivalent of the wearable item, and wherein determining whether the part for sale is too loose or too tight is the equivalent of determining whether the wearable item fits the subject).

Regarding claims 3 and 16, Rozenblit teaches all of the limitations of claims 1 and 2,  and 13 and 14, respectively, as discussed above. Rozenblit further teaches:
wherein the server is further configured to transmit the determination of whether the wearable item fits the subject to a computing device (e.g. col 14, lines 4 – 17: describing that the system transmits the result to a display, wherein a display is the equivalent of a computing device).

Turning to claims 4 and 15, Rozenblit teaches all of the limitations of claims 1 and 2,  and 13 and 14, respectively, as discussed above. Rozenblit further teaches:
wherein determining whether the wearable item fits the subject further comprises comparing the spatial dimensions data describing the subject to the spatial dimensions data describing the wearable item (e.g. col 14, lines 4 – 17, and Fig. 8, and col 15, lines 33 - 45: describing that the system compares the 3D model of the costumer with the 3D model of the part for sale and determines whether the part for sale is too loose or too tight, wherein the part for sale is the equivalent of the wearable item, and wherein determining whether the part for sale is too loose or too tight is the equivalent of determining whether the wearable item fits the subject).

Regarding claims 7, 19, and 30, Rozenblit teaches all of the limitations of claims 1, 13, and 25, respectively, as discussed above. Rozenblit further teaches:
wherein the data describing a wearable item is included in a list of wearable items (e.g. Fig. 2 and col 7, lines 39 – 56: depicting and describing that data describing a part for sale is included in a plurality of parts for sale, wherein parts for sale is the equivalent of a wearable item).

Turning to claims 8 and 20, Rozenblit teaches all of the limitations of claims 1 and 7, and 13 and 19, respectively, as discussed above. Rozenblit further teaches:
wherein the server is further configured to: determine whether each of the wearable items stored in the list of wearable items fits the subject by comparing the spatial dimensions data describing the subject to the spatial dimensions data describing each of the wearable items stored in the list of wearable items; and store each wearable item that fits the subject in a list of compatible items (e.g. Fig. 2 and col 7, lines 39 – 56: depicting and describing that the system determines which parts for sale matches the 3D model of the user,  presents the list of matching items to the user, and stores the results, wherein parts for sale is the equivalent of the wearable items, and wherein determining which parts for sale matches the 3D model of the user is the equivalent of comparing spatial dimensions data describing the subject to the spatial dimension data describing each of the wearable items).

Regarding claims 9, 21, and 29, Rozenblit teaches all of the limitations of claims 1, 13, and 25, respectively, as discussed above. Rozenblit further teaches:
the mobile device being further configured to obtain data describing the subject's body type, the data describing the subject's body type including the subject's weight (e.g. Figs. 6, element 620, Fig. 7, element 750, col 12, lines 61 – 67, and col 13, lines 45 – 50: depicting and describing that the system obtains information describing the user’s body type, the body type including the user’s weight).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozenblit (US 11113892) (hereinafter Rozenblit) as applied to claims 1 and 13, respectively, above, and further in view of Adjali et al. (US 2007/0074114) (hereinafter Adjali).

Regarding claims 10 and 22, Rozenblit teaches all of the limitations of claims 1 and 13, respectively, as discussed above. Rozenblit does not explicitly teach:
wherein the mobile device is further configured to obtain data describing the subject’s temperature.
Adjali, however, teaches a system and method for electronic shopping:
wherein the mobile device is further configured to obtain data describing the subject’s temperature (e.g. pars. 34, and 73 – 78: describing that the system obtains data describing that user’s temperature).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Rozenblit by adding the teachings of Adjali in order to obtain data describing the subject’s temperature. One of ordinary skill in the art would have been motivated to make such a modification, because the modification allows an automated dialog interface to be modified to be more engaging to the user based on obtained personal attributes of the user (Adjali, e.g. pars. 6 – 8: describing a desire to adjust an automated dialog interface to be more engaging to a user based on obtained personal attributes of the user).

Claim(s) 11, 12, 23, 24, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozenblit (US 11113892) (hereinafter Rozenblit) as applied to claims 1, 13, and 25, respectively above, and further in view of Passmore (US 8643641) (hereinafter Passmore).

Regarding claims 11, 23, and 28, Rozenblit teaches all of the limitations of 1, 13, and 25, respectively, as discussed above. Rozenblit further teaches:
the mobile device being further configured to: obtain second image data describing the subject; and the server being further configured to: Attorney Docket No. 69,022 Page 38 of 40. obtain second one or more spatial dimensions describing the subject based on the second image data (e.g. Fig. 4, and col 9, lines 19 – 37: depicting and describing that the system includes a scanning system for obtaining 3D model information of the user, the scanning system capturing a plurality of images of the user standing on a rotating platform as the platform rotates, and generates 3D model information based on the plurality of images).
Rozenblit does not explicitly teach:
obtain the change in spatial dimensions of the subject by comparing the one or more spatial dimensions describing the subject to the second one or more spatial dimensions describing the subject.
Passmore, however, teaches:
obtain the change in spatial dimensions of the subject by comparing the one or more spatial dimensions describing the subject to the second one or more spatial dimensions describing the subject (e.g. col 7, lines 24 – 32: describing that the system compares the three dimensional model of the subject captured over time).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Rozenblit by adding the teachings of Passmore in order to obtain a change in spatial dimensions of the subject by comparing the one or more spatial dimensions describing the subject to the second one or more spatial dimensions describing the subject. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for determinations based on areas having a rate of change faster than other areas to be made (Passmore, e.g. col 7, lines 24 – 32: describing a desire to determine whether certain areas have a rate of change faster than others in order to make determinations based on that rate of change).

Turning to claims 12 and 24, Rozenblit and Passmore teach all of the limitations of claims 1 and 11, and claims 13, 14, and 23, respectively. Rozenblit does not explicitly teach:
wherein the server is further configured to: obtain data describing the time between measurements; determine a rate of change in spatial dimensions of the subject based on the time between measurements and the change in spatial dimensions; and determine whether the wearable item will fit the subject after a predetermined time period based on the second one or more spatial dimensions and the rate of change in spatial dimensions of the subject.  
Passmore, however, teaches a method and system:
wherein the server is further configured to: obtain data describing the time between measurements; determine a rate of change in spatial dimensions of the subject based on the time between measurements and the change in spatial dimensions; and determine whether the wearable item will fit the subject after a predetermined time period based on the second one or more spatial dimensions and the rate of change in spatial dimensions of the subject.  (e.g. col 7, lines 24 – 32: describing that the system determines a rate of change of the three dimensional model of the subject based on the time period between scans, the rate of change used to make determinations, the determinations reasonably suggesting determining whether a wearable item will fit the subject after a predetermined time). 
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Rozenblit by adding the teachings of Passmore in order determine whether the wearable item will fit the subject based on the rate of change of spatial dimensions. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for determinations based on areas having a rate of change faster than other areas to be made (Passmore, e.g. col 7, lines 24 – 32: describing a desire to determine whether certain areas have a rate of change faster than others in order to make determinations based on that rate of change).

Allowable Subject Matter
Claims 5, 6, 17, 18, 26, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487       

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487